In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00192-CV
     ___________________________

       IN THE MATTER OF H.A.



  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-109828-19


  Before Gabriel, Kerr, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                 I. INTRODUCTION

      In a single issue, appellant H.A. (Harold)1 argues that the juvenile court abused

its discretion by sentencing him to an eight-year term of commitment in the custody

of the Texas Juvenile Justice Department (TJJD) after adjudicating him delinquent

upon a finding that he had committed the felony offense of aggravated robbery. See

Tex. Fam. Code Ann. § 54.04(d)(3); Tex. Penal Code Ann. § 29.03(a)(2), (b). We

conclude the juvenile court did not abuse its discretion and therefore affirm.

                                  II. BACKGROUND

      In January 2019, the State filed a petition alleging that Harold had engaged in

delinquent conduct by committing the offense of aggravated robbery, a first-degree

felony. See Tex. Penal Code Ann. § 29.03(a)(2), (b). A grand jury subsequently

approved the petition, and after holding an adjudication hearing, the juvenile court

found beyond a reasonable doubt that Harold had committed the offense alleged and

that he had thus engaged in delinquent conduct. See Tex. Fam. Code Ann. §§ 53.045,

54.03. The case then proceeded to a disposition hearing. See id. § 54.04. Following

that hearing, the juvenile court found that Harold was in need of rehabilitation and




      1
        Because this appeal arises out of Title 3 of the Family Code and H.A. is a
minor, we refer to H.A. by an alias throughout this opinion. See Tex. R. App. P.
9.8(c)(2).

                                           2
that the protection of the public and of Harold required that a disposition be made.

See id. § 54.04(c).

       In addition, the juvenile court found that (1) it was in Harold’s best interest to

be placed outside of his home, (2) reasonable efforts had been made to prevent or

eliminate the need for Harold’s removal from his home and to make it possible for

him to return to his home, and (3) Harold could not be provided the quality of care

and the level of support and supervision in his home that he needed to meet the

conditions of probation.      See id. § 54.04(i)(1).   The juvenile court accordingly

sentenced Harold to an eight-year term of commitment in the TJJD, with a possible

transfer to the Texas Department of Criminal Justice. See id. § 54.04(d)(3). Harold

then brought this appeal. See id. § 56.01(c)(1)(C).

                                   III. DISCUSSION

       In his sole issue, Harold attacks the juvenile court’s disposition decision,

arguing that the juvenile court abused its discretion by sentencing him to a term of

commitment in the TJJD.

A.     Applicable Law

       Where, as here, (1) a juvenile court finds that a child engaged in delinquent

conduct that included committing aggravated robbery, (2) the court further finds that

the child is in need of rehabilitation or that the protection of the public or the child

requires that disposition be made, and (3) a grand jury approved the underlying

petition for adjudication, the court may sentence the child to a term of commitment
                                            3
in the TJJD. See id. §§ 53.045(a)(7), 54.04(c), (d)(3); Tex. Penal Code Ann. § 29.03.

When sentencing a child to a term of commitment in the TJJD, the juvenile court

“shall include in its order” its determination that:

       (A) it is in the child’s best interests to be placed outside the child’s home;

       (B) reasonable efforts were made to prevent or eliminate the need for
       the child’s removal from the home and to make it possible for the child
       to return to the child’s home; and

       (C) the child, in the child’s home, cannot be provided the quality of care
       and level of support and supervision that the child needs to meet the
       conditions of probation.

Tex. Fam. Code Ann. § 54.04(i)(1).

       Harold concedes that the juvenile court included these three findings in its

disposition order. In his sole issue, he challenges only the second finding, arguing

that the juvenile court abused its discretion because its finding under Section

54.04(i)(1)(B) (the reasonable-efforts finding) is not supported by legally or factually

sufficient evidence.

B.     Standard of Review

       A juvenile court has broad discretion to determine a suitable disposition for a

child who has been adjudicated as having engaged in delinquent conduct. In re C.C.B.,

No. 02-08-00379-CV, 2009 WL 2972912, at *3 (Tex. App.—Fort Worth Sept. 17,

2009, no pet.) (mem. op.). Thus, we will not disturb a juvenile court’s disposition

findings absent an abuse of discretion. See In re K.L., No. 02-17-00226-CV, 2018 WL
1755225, at *5 (Tex. App.—Fort Worth Apr. 12, 2018, no pet.) (mem. op.). An abuse
                                             4
of discretion occurs when the juvenile court acts unreasonably or arbitrarily without

reference to any guiding rules or principles, but a juvenile court does not abuse its

discretion simply by basing its decision on conflicting evidence. See C.C.B., 2009 WL
2972912, at *3; In re C.J.H., 79 S.W.3d 698, 702 (Tex. App.—Fort Worth 2002, no

pet.). And we will not find an abuse of discretion as long as some evidence of

substantive and probative character exists to support the juvenile court’s decision.

C.J.H., 79 S.W.3d at 702. In conducting our review, we engage in a two-pronged

analysis: (1) was there sufficient information upon which to exercise discretion, and

(2) did the juvenile court err in its application of discretion? C.C.B., 2009 WL
2972912, at *3; see also In re C.C., No. 02-17-00216-CV, 2018 WL 1865804, at *3 (Tex.

App.—Fort Worth Apr. 19, 2018, no pet.) (mem. op.).

      Under an abuse-of-discretion standard, the legal and factual sufficiency of the

evidence are not independent grounds of error, but they are relevant in evaluating

whether the juvenile court abused its discretion. In re C.G., 162 S.W.3d 448, 452 (Tex.

App.—Dallas 2005, no pet.); In re J.J.N., No. 2-02-204-CV, 2003 WL 253660, at *2

(Tex. App.—Fort Worth Feb. 6, 2003, no pet.) (mem. op.). In this context, we apply

the civil standards of review to complaints about the sufficiency of the evidence. See

In re D.M., No. 02-17-00059-CV, 2018 WL 1630704, at *5 (Tex. App.—Fort Worth

Apr. 5, 2018, no pet.) (mem. op.).      When determining whether there is legally

sufficient evidence to support the finding under review, we consider evidence

favorable to the finding if a reasonable factfinder could and disregard evidence
                                          5
contrary to the finding unless a reasonable factfinder could not. In re M.E., No. 02-

14-00051-CV, 2014 WL 7334990, at *2 (Tex. App.—Fort Worth Dec. 23, 2014, no

pet.) (mem. op.). Anything more than a scintilla of evidence supporting a finding

renders the evidence legally sufficient. D.M., 2018 WL 1630704, at *5.

       When reviewing an argument that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing all of

the evidence in the record pertinent to that finding, we determine that the credible

evidence supporting the finding is so weak, or so contrary to the overwhelming

weight of all the evidence, that the answer should be set aside and a new trial ordered.

Id. at *6.

C.     Evidence

       The evidence at the disposition hearing consisted of two documentary

exhibits—a social history and a victim court statement—introduced by the State and

the testimony of three witnesses—Harold’s parents and his probation officer—called

by Harold. That evidence revealed the following.

       Harold’s parents divorced in 2011, and from that time until the time of the

disposition hearing, he had primarily lived with his father. But Harold did spend

some time living with his mother during that period. The evidence reflects that

Harold’s first involvement with the juvenile department came in March 2017, while he

was living with his mother. From March 6, 2017, to June 20, 2017, the juvenile

department placed Harold on conditional pre-disposition supervision for possession
                                            6
of marijuana. During that period of supervision, Harold received another referral to

the juvenile department, this time for an April 1, 2017 evading-arrest-or-detention

offense.2

      While still living with his mother and still on his conditional pre-disposition

supervision, Harold was referred to the juvenile department for committing on

April 7, 2017, the third-degree-felony offense of possessing a gun in a prohibited

place. From the middle of April 2017 through the beginning of May 2017, Harold

was placed on electronic monitoring, which he successfully completed.

      With regard to the gun-possession offense, Harold’s father testified that he had

read the offense report, which reflected that Harold had stolen a gun from a vehicle

and had taken it onto school grounds. In contrast to that explanation, however,

Harold’s mother testified that Harold had told her that he had found the gun in a

dumpster and had taken it to the school after hours in order to sell it to another

student. In any event, the gun-possession referral resulted in an adjudication, and

consequently, Harold was placed on court-ordered probation for a year, starting on

June 20, 2017.

      After he was referred for the gun-possession offense, Harold started living with

his father again. He was subsequently referred to the juvenile department for two



      2
       The State ultimately waived Harold’s marijuana-possession and evading-arrest
offenses.

                                          7
theft offenses allegedly committed on August 17, 2017, a date that was just shy of two

months into his probation.3

      Harold admitted to his probation officer that he had used marijuana and that

he had been to the Tarrant Youth Recovery Campus (TYRC) for drug rehabilitation

on three occasions.    The social history reflects two such visits from June 2017

through October 2017 and indicates that Harold had failed to comply on one of those

occasions. In October 2017, Harold was referred to the juvenile department for

violating a court order, which resulted in the juvenile court’s extending his probation

by a month. From May 2018 through July 2018, Harold received counseling through

the Families in Transition program provided by Santa Fe Youth Services.            He

completed his probation for the gun-possession offense in July 2018.

      But two months later, Harold was referred to the juvenile department for two

counts of criminal mischief. Those offenses involved Harold and others stealing a BB

gun from a Wal-Mart and then using the BB gun to shoot out windows in homes,

vehicles, and a school. According to the social history, thirty-seven victims of those

offenses had been identified, and more than $13,000 in total property damage had

been claimed. As of the date of the hearing on May 8, 2019, the criminal-mischief

cases had not been filed, but they had been returned to intake with probable cause,




      3
       Both theft offenses were ultimately found not true.

                                          8
and they were pending at the time Harold committed the aggravated robbery

underlying this appeal.

      On January 12, 2019—less than six months after he completed his gun-

possession probation and less than four months after his criminal-mischief referrals—

Harold committed the aggravated robbery at issue here. As for the underlying facts of

that offense, the evidence reflects that a carful of young individuals followed the

complainant as she was driving home and that when she parked her car, two of the

suspects—one of whom was Harold—approached the vehicle brandishing handguns,

putting one gun to the complainant’s head and the other to her side. One of the

suspects ordered the complainant to put her head down, and then Harold went

around the vehicle, entered the front passenger compartment, and took the

complainant’s purse and cell phone. The suspects then fled the scene in their vehicle.

When officers located the suspects, they were inside the getaway vehicle, and when

the officers looked inside that vehicle, they saw in plain view a shotgun and three

handguns, one of which had been stolen.

D.    Analysis

      Harold contends that before a juvenile court commits a juvenile to the TJJD,

the State should have to introduce evidence at the disposition hearing showing what

specific services or placement options the juvenile department can offer to the

delinquent juvenile. Harold suggests that “at a minimum,” he should have had the

opportunity for the probation department to conduct a placement search for an
                                          9
outside-the-home facility prior to being committed to the TJJD. Harold argues that

insufficient evidence supports the juvenile court’s reasonable-efforts finding because

no evidence was introduced at the disposition hearing showing that “other placement

options short of TJJD were explored or sought.”

      Harold has not cited any authority for his assertion that a juvenile court always

lacks legally or factually sufficient evidence to make a reasonable-efforts finding if the

State does not present evidence at the disposition hearing showing what specific

services or outside-the-home placement options the juvenile department could offer

to the delinquent juvenile.     And contrary to that assertion, we have previously

concluded that the circumstances surrounding a delinquent juvenile’s history of

contact with the juvenile department can, by itself, supply a sufficient basis for a

juvenile court to make a reasonable-efforts finding. See In re R.W.R., No. 2-04-331-

CV, 2005 WL 1838981, at *3 (Tex. App.—Fort Worth Aug. 4, 2005, no pet.) (mem.

op.) (holding evidence showing that juvenile committed second-degree felony despite

having been previously placed on probation for prior offenses and having previously

participated in services provided by the juvenile department was legally and factually

sufficient to support juvenile court’s reasonable-efforts finding).

      From the evidence presented at the hearing, the juvenile court could have

considered the evidence relating to Harold’s history of contact with the juvenile

department and reasonably found from it that over a nearly two-year period, Harold

had engaged in a continuing pattern of delinquent conduct that included possessing a
                                           10
controlled substance, evading arrest, possessing a gun on school grounds, and

criminal mischief. The juvenile court could have further found that this pattern of

conduct had resulted in Harold receiving conditional pre-disposition supervision and

probation, as well as numerous services from the juvenile department, including

multiple stints of drug rehabilitation at TYRC, electronic monitoring, and counseling

through a Families in Transition program. The juvenile court could have found that

notwithstanding the juvenile department’s prior interventions, Harold’s behavior not

only continued but also escalated to an aggravated robbery in which he put a firearm

to either the victim’s head or side. And from those findings, the juvenile court could

have reasonably concluded that reasonable efforts had been made to prevent or

eliminate the need for Harold’s removal from his home and to make it possible for

him to return to his home. See Tex. Fam. Code Ann. § 54.04(i)(1)(B).

         We conclude that the juvenile court’s reasonable-efforts finding is supported by

legally and factually sufficient evidence.       See R.W.R., 2005 WL 1838981, at *3.

Accordingly, Harold has failed to establish the juvenile court abused its discretion by

sentencing him to a term of commitment in the TJJD. We therefore overrule his sole

issue.

                                    IV. CONCLUSION

         Having overruled Harold’s sole issue, we affirm the juvenile court’s judgment.




                                            11
                                    /s/ Dana Womack

                                    Dana Womack
                                    Justice

Delivered: December 19, 2019




                               12